ALLOWANCE
Claims 1-75 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.

Priority
This application has claimed the benefit of PRO Application Number 63/078,317 filed on 09/14/2020. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/17/2022 and 03/02/2022 were filed before the mailing date of the Notice of Allowance. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Nam et al. (US 2020/0342081 A1) and Huang et al. (US 2013/0257758 A1), do not expressly teach or render obvious the invention as recited in independent claims 1, 26, and 27.
The prior art of record teaches a computer system [Nam: Fig. 5, (501), Para. 121, electronic device] that is in communication with a fingerprint sensor [Nam: Fig. 5, (544), Para. 126, fingerprint recognition sensor] and a display generation component [Nam: Fig. 5, (560), Para. 121, display], comprising: 
one or more processors [Nam: Fig. 5, (520), Paras. 124-125, processor]; and 
memory storing one or more programs configured to be executed by the one or more processors [Nam: Fig. 5, (530), Paras. 124-125, memory to store program instructions], the one or more programs including instructions for: 
detecting an input directed to the fingerprint sensor [Nam: Fig. 6, (610), Para. 148, detect biometric sensor information; Huang: Fig. 2, (S201), Para. 22, recognizes fingerprint of user]; and 
in response to detecting the input: in accordance with a determination that the input includes fingerprint information detected by the fingerprint sensor that matches one or more enrolled fingers and is for less than an input threshold, performing a first function [Nam: Fig. 6, (620-630), Paras. 149-150, determine if threshold is met, if not, then perform a first function (i.e. display most recent application interface); Huang: Fig. 2, (S202-S204), Paras. 23-26, if fingerprint and gesture match preset, then perform first function]; and 
Nam: Fig. 6, (620-630), Paras. 149-150, determine if threshold is met, if so, then perform a second function (i.e. display intelligent agent interface); Huang: Fig. 2, (S202-S203, S205), Paras. 23-25, 27, if fingerprint and gesture match another preset, then perform second function]. 

However, the prior art of record does not teach in accordance with a determination that the input includes fingerprint information detected by the fingerprint sensor that matches one or more enrolled fingers and is for less than an input threshold, displaying, via the display generation component, a wake screen in an unlocked state; and in accordance with a determination that the input includes fingerprint information detected by the fingerprint sensor that matches one or more enrolled fingers and is for more than the input threshold, displaying, via the display generation component, a second user interface, wherein the second user interface is different from the wake screen in an unlocked state. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of using the threshold to determine the display of the wake screen in an unlocked state and the second user interface that is different from the wake screen in an unlocked state, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179